Ferro Finance Corporation
1000 Lakeside Avenue, Suite A
Cleveland, OH 44114

October 31, 2008

Ferro Corporation
1000 Lakeside Avenue
Cleveland, OH 44114



      Re: Amendment No. 1 to Amended and Restated Purchase and Contribution
Agreement

Ladies and Gentlemen:

We refer to that certain Amended and Restated Purchase and Contribution
Agreement, dated as of April 1, 2008 (as amended, modified, supplemented or
restated from time to time, the “PCA”), among Ferro Finance Corporation, as
Purchaser (the “Purchaser”) and Ferro Corporation, as Seller (the “Seller”).
Terms not otherwise defined herein shall have the meanings set forth in the PCA.

On the date hereof (the “Repurchase Date”), the Seller desires to repurchase
from the Purchaser certain Receivables and the Related Security with respect
thereto existing as of such date generated by the Seller in the course of its
business, to the extent constituting Acquired Assets as defined in that certain
Asset Purchase Agreement (the “APA”) dated as of September 29, 2008 by and
between the Seller and Novolyte Technologies LP, which Receivables are further
identified as belonging to MPU 43 within company code 2010 (such Receivables to
be repurchased, collectively, the “Repurchased Receivables”). The Repurchased
Receivables are identified on Exhibit A attached hereto.

The parties hereto have agreed to amend the PCA pursuant to the sale
contemplated above, and as otherwise set forth below, on the terms and
conditions set forth herein.

Amendments

1. The definition of “Receivable” in Section 1.01 of the PCA is hereby amended
and restated to read in its entirety as follows:

“Receivable” means the indebtedness of any Obligor under a Contract (whether
constituting an account, instrument, chattel paper or general intangible), and
includes the right to payment of any interest or finance charges and other
obligations of such Obligor with respect thereto; provided, however, that from
and after the MPU 43 Repurchase Date, “Receivable” shall not include any MPU 43
Receivables.

2. Section 1.01 of the PCA is hereby amended by adding the following new
definitions in the proper alphabetical order:

“MPU 43 Receivables” means Receivables existing as of the MPU 43 Repurchase Date
constituting Acquired Assets as defined in that certain Asset Purchase Agreement
dated as of September 29, 2008 by and between the Seller and Novolyte
Technologies LP, which are further identified as belonging to MPU 43 within
company code 2010.

“MPU 43 Repurchase Date” means the date on which the MPU 43 Receivables are
repurchased by the Seller as provided in Amendment No. 1 to this Agreement.

Repurchase of Receivables

1. On the Repurchase Date and in consideration of the payment of the Purchase
Price referred to below, the Purchaser hereby (i) sells to the Seller all
Repurchased Receivables outstanding as of the Repurchase Date and the Related
Security with respect thereto, all without recourse to or representation or
warranty of any kind by the Purchaser, other than a representation by the
Purchaser that the Repurchased Receivables are free and clear of any Adverse
Claims created by it or as a result of a claim against it, and (ii) releases, as
of the Repurchase Date, any and all security interests, liens or other
encumbrances it may have in or to the Repurchased Receivables and the Related
Security with respect thereto. The Purchase Price for such sale and release is
$6,483,200.19. The Purchaser directs the Seller to pay the Purchase Price either
to its account at account no. 657205449 at National City Bank, Cleveland, OH, no
later than 11:00 a.m. (New York City time) on the Repurchase Date in immediately
available funds in U.S. Dollars or to use the Purchase Price to offset amounts
owed to the Seller, as mutually agreed by the parties. The sale and release of
the Repurchased Receivables shall not be effective unless the Purchase Price is
so paid on or prior to such time.

Miscellaneous

1. Except as herein expressly amended, the PCA is ratified and confirmed in all
respects and shall remain in full force and effect in accordance with its terms.
All references to the PCA in the PCA, the Sale Agreement and the other documents
and instruments delivered pursuant thereto or in connection therewith shall mean
the PCA as amended by this letter agreement, and as hereafter amended, restated,
supplemented or modified.

2. The Purchaser and the Seller each represent and warrant that this letter
agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation.

3. This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

[Remainder of page intentionally left blank.]

1 This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this letter agreement by telecopier or other electronic
means shall be effective as delivery of a manually executed counterpart of this
letter agreement.

FERRO FINANCE CORPORATION

                      By: /s/ Karen L. Larsen                   Name: Karen L.
Larsen
 
      Title:   Assistant Treasurer AGREED AND ACKNOWLEDGED AS OF
        THE DATE FIRST WRITTEN ABOVE:
       
FERRO CORPORATION
 
 
 
By: /s/ Peter T. Thomas
         
        Name: Peter T. Thomas
       
Title:
  Vice President, Organic Specialties  
 


Pursuant to Section 5.01(m) of the Sale Agreement
(as such term is defined in the PCA), the undersigned
consents to the foregoing amendment to the PCA.

CITICORP NORTH AMERICA, INC., as Agent

      By: /s/ Junette M. Earl
 
Name: Junette M. Earl

Title:
  Vice President

2

Exhibit A

Repurchased Receivables

See attached.

SOLICITORS, 003554, 000059, 102626841.1, Amend No. 1 to AR PCA re Sherwood Sale
(Execution w/ Conformed Sigs)

3